Exhibit 10.2

SUPPLEMENTAL INDENTURE

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of April 2,
2007, among IntraLase Corp. (the “Guaranteeing Subsidiary”), a subsidiary of
Advanced Medical Optics, Inc. (or its permitted successor), a Delaware
corporation (the “Company”), the Company, the other Guarantors (as defined in
the Indenture referred to herein) and Wilmington Trust Company, as trustee under
the Indenture referred to below (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of April 2, 2007, providing for the
issuance of 7 1/2% Senior Subordinated Notes due 2017 (the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Note Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:

1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

2. AGREEMENT TO GUARANTEE. The Guaranteeing Subsidiary hereby agrees to provide
an unconditional Guarantee on the terms and subject to the conditions set forth
in the Note Guarantee and in the Indenture including but not limited to Article
11 thereof.

4. NO RECOURSE AGAINST OTHERS. No past, present or future director, officer,
employee, incorporator, stockholder or agent of the Guaranteeing Subsidiary, as
such, shall have any liability for any obligations of the Company or any
Guaranteeing Subsidiary under the Notes, any Note Guarantees, the Indenture or
this Supplemental Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder of the Notes by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes. Such waiver may not be
effective to waive liabilities under the federal securities laws and it is the
view of the SEC that such a waiver is against public policy.

5. GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

6. COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.



--------------------------------------------------------------------------------

7. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

8. THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary and the Company.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

Dated: April 2, 2007

 

INTRALASE CORP., as additional Guarantor By:  

/s/ Aimee S. Weisner

Name:   Aimee S. Weisner Title:   Vice President and Secretary ADVANCED MEDICAL
OPTICS, INC., as the Issuer By:  

/s/ James V. Mazzo

Name:   James V. Mazzo Title:   Chief Executive Officer and President
Guarantors: AMO HOLDINGS, INC. By:  

/s/ Aimee S. Weisner

Name:   Aimee S. Weisner Title:   Vice President and Secretary AMO USA, INC. By:
 

/s/ Aimee S. Weisner

Name:   Aimee S. Weisner Title:   Vice President and Secretary IRONMAN MERGER
CORPORATION By:  

/s/ Aimee S. Weisner

Name:   Aimee S. Weisner Title:   Vice President and Secretary

 

3



--------------------------------------------------------------------------------

VISX, INCORPORATED By:  

/s/ Aimee S. Weisner

Name:   Aimee S. Weisner Title:   Vice President and Secretary QUEST VISION
TECHNOLOGY By:  

/s/ Aimee S. Weisner

Name:   Aimee S. Weisner Title:   Vice President and Secretary WAVEFRONT
SCIENCES, INC. By:  

/s/ Aimee S. Weisner

Name:   Aimee S. Weisner Title:   Vice President and Secretary WILMINGTON TRUST
COMPANY, as Trustee By:  

/s/ Michael G. Oller, Jr.

  Authorized Signatory: Michael G. Oller, Jr.

 

4